Marshall, Ch. J.
The court considers the law as completely settled by the case of The Vengeance. A distinction has been attempted to be drawn between this case and that, but the court can see no difference. It is the place of seizure, and not the place of committing the offence, which decides the jux-isdiction.
It has been said, the word “including” means moreover, or, as well as j but if this was the meaning of the legislature, it was, a very embarrassing mode of expressing the idea. It is clear, that congress meant to discriminate between seizures on waters navigable from the sea, and seizures upon land or upon waters not navigable ; and to class the former among the civil causes of admiralty and maritime jurisdiction. The only doubt which could arise would be upon the clause of the constitution respecting the trial by jury. But the case of The Vengeance settles that point.
The sentence of the circuit court was reversed, and that of the district court affirmed.